RULEY, JUDGE:
This claim was submitted upon the pleadings by agreement of the parties. The parties agree that the respondent paid the claimant for pharmaceutical products at old prices instead of new ones, when the price agreement between the parties provides that prices are subject to change. The respondent’s Amended Answer also admits that there were sufficient funds remaining in the respondent’s budget from which this claim could have been paid. Accordingly, claimant is entitled to an award in the amount of $53.52, representing the amount of the price increase.
Award of $53.52.